224 S.W.3d 669 (2007)
STATE of Missouri ex rel. Jeremiah W. (Jay) NIXON, Attorney General, State of Missouri, Respondent,
v.
James HALL, Appellant.
No. WD 67310.
Missouri Court of Appeals, Western District.
June 5, 2007.
Jeremiah W. (Jay) Nixon, Atty. Gen., Paul Harper, Assistant Attorney General, Jefferson City, MO, for Respondent.
James Hall, Licking, MO, Appellant pro se.
Before HOWARD, C.J., and ULRICH and HARDWICK, JJ.

Order
PER CURIAM.
James Hall appeals the Cole County Circuit Court's grant of summary judgment in the State's action under the Missouri Incarceration Reimbursement Act (MIRA). He claims that the trial court erred when it granted summary judgment for the State because in so doing it violated his right to equal protection.
Affirmed. Rule 84.16(b).